FILE COPY




                                   No. 07-20-00021-CV

Texas Workforce Commission                   §       From the 96th District Court
  Appellant                                            of Tarrant County
                                             §
v.                                                   April 19, 2021
                                             §
Dental Health For Arlington, Inc., a                 Opinion by Justice Parker
Texas Nonprofit Corporation                  §
  Appellee

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated April 19, 2021, it is ordered, adjudged,

and decreed that the judgment of the trial court is reversed and that summary judgment

is hereby rendered in favor of Texas Workforce Commission.


       It is further ordered that appellee pay all costs in this behalf expended for which

let execution issue.


       It is further ordered that this decision be certified below for observance.


                                           oOo